Case 5:21-cv-00752-XR Document 1 Filed 08/11/21 Page 1of1

 

 
 
 
 
 

a
FILED
Complaint
+ 9794
| have a lot to say, which | will save for court. Foremost,5:20-mc-01455 has not been answered 11 evel
CLPRK. U.S. onsinic: UGK
DISTACY GATEX AS

 

WESTERN

 
 

SAQiCAOZS

Search case 6:20-me-0i1Q pie

 
 

Perit Cliitetstler. GEG EEE inate Caen CTR) tl baa!
\ Re J

 

  
 
     
 
  

 

  
  

   

Bb ia ae

a
@ Suber-Wilson v. Ezra et al
1)
4 Toxas Western District Court Caso Filed: Dec 22, 2020
w dudge: Fred Hiery
Referred; Henry J Bemporad
Gc Case #: §:20-me-01455
Nature of Suit 890 Other Statutes - Other Statutory Actions
*, Caure 28:2271 Federal Tort Clowns Act
9 Docket Parties News
?

   

wary ¢ eh: Da 2

ra pees ites
Fe TA
OBJECTION tod Report and Recommendations by Ross Suber-Wilson. (bc)

1s Bt Rita Reesor mare
Correspondence from Ross Suber-Wilson. (bc)

 
 

 

1 BS eres

Certified Mall Recelpt- Green Card Return of8 Report and Recommendations for: Ross Suber-Wilson (be)

Monday, February

  

10.

ORDER RETURNING CASE TO DISTRICT COURT- All matters for which this case was referred to the Magistrate Judge
having been considered end acted upon, It ils FURTHER ORDERED that the above-entitled and numbered cause Is
RETURNED to the District Court for all purposes. Signed by Judge Henry J. Bemporad, (bc)

 

     

' 6 iba eeu
Certified Mailing of8 Report and Recommendations to Ross Suber-Wilson (be)

KH
REPORT AND RECOMMENDATIONS re3 Amended Complaint filed by Ross Suber-Wilson,7 Motion to Proceed in forma
Ross Suber-Wilson. Signed by Judge Henry J. Bemporad. (be)

 
  
    

a Binns Li ee eae Fie Sete a
7
PRO SE MOTION to Proceed In forma pauperis by Ross Suber-Wilson,. Motions referred to Judge Henry J, Bemporad.
(be)
